Per Curiam.
The Appellant appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse the denial of the Appellant's claim that he is entitled to 441 days of credit for count 11 as orally pronounced during his sentencing hearing and remand for the trial court to award that credit. State v. Williams , 870 So.2d 207 (Fla. 1st DCA 2004) ("It is a longstanding principle that a court's oral pronouncement controls over any written sentencing document.") (citing Ashley v. State , 850 So.2d 1265, 1268 (Fla. 1st DCA 2003) ). We affirm the denial of the Appellant's other claims.
AFFIRMED in part, REVERSED in part, and REMANDED with directions.
Wolf, Roberts, and Wetherell, JJ., concur.